 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of
                         , 2009 by and among Rowan Companies, Inc., a Delaware
corporation (the “Company”), and __________________ (the “Indemnitee”).
 
WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of the
Company (the “Board”);
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as directors of the Company to
the fullest extent permitted by applicable law so that they will serve or
continue to serve as directors of the Company free from undue concern that they
will not be so indemnified;
 
WHEREAS, the Indemnitee is willing to serve and continue to serve on the Board
on the condition that he be so indemnified; and
 
WHEREAS, the Restated Certificate of Incorporation of the Company (as amended,
the “Certificate”) and the Amended and Restated Bylaws of the Company (the
“Bylaws”) each expressly contemplates that the rights to indemnification and
advancement of expenses thereunder shall not be exclusive of additional such
rights granted by the Company by agreement or otherwise;
 
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
 
Section 1.               Services by the Indemnitee.  The Indemnitee agrees to
continue to serve at the request of the Company as a director of the Company
(including, without limitation, service on one or more committees of the
Board).  Notwithstanding the foregoing, the Indemnitee may at any time and for
any reason resign from any such position.
 
Section 2.               Indemnification - General.  The Company shall
indemnify, and advance Expenses (as hereinafter defined) to, the Indemnitee as
provided in this Agreement and to the fullest extent permitted by applicable law
in effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit.  The rights of the Indemnitee provided
under the preceding sentence shall include, but shall not be limited to, the
rights set forth in the other Sections of this Agreement.
 
Section 3.               Proceedings Other Than Proceedings by or in the Right
of the Company.  The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3 if, by reason of his Corporate Status
(as hereinafter defined), he is, or is threatened to be made, a party to or
participant in any threatened, pending or completed Proceeding (as hereinafter
defined), other than a Proceeding by or in the right of the Company.  Pursuant
to this Section 3, the Company shall indemnify the Indemnitee against Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
or any claim, issue or matter therein, if he acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal Proceeding, if he also had no
reasonable cause to believe his conduct was unlawful.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.               Proceedings by or in the Right of the Company.  The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be
made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor.  Pursuant to this Section 4, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company or if applicable law prohibits such indemnification; provided,
however, that, in such event, if applicable law so permits, indemnification
against Expenses shall nevertheless be made by the Company if and to the extent
that the court in which such Proceeding shall have been brought or is pending
shall so determine.
 
Section 5.
 Indemnification for Expenses of a Party Who is Wholly or Partly Successful.

 
(a)           To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.  If the Indemnitee is not wholly successful in defense of any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each such claim, issue or matter as
to which the Indemnitee is successful, on the merits or otherwise.  For purposes
of this Section 5(a), the term “successful, on the merits or otherwise,” shall
include, but shall not be limited to, (i) the termination of any claim, issue or
matter in a Proceeding by withdrawal or dismissal, with or without prejudice,
(ii) termination of any claim, issue or matter in a Proceeding by any other
means without any express finding of liability or guilt against the Indemnitee,
with or without prejudice, or (iii) the expiration of 120 days after the making
of a claim or threat of a Proceeding without the institution of the same and
without any promise or payment made to induce a settlement.  The provisions of
this Section 5(a) are subject to Section 5(b) below.
 
(b)           In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to the Company or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.               Indemnification for Expenses as a
Witness.  Notwithstanding any provisions herein to the contrary, to the extent
that the Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith.
 
Section 7.               Advancement of Expenses.  The Company shall advance all
reasonable Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding within 10 days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
from time to time, whether prior to or after the final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by or on behalf of the Indemnitee.  The Indemnitee hereby expressly
undertakes to repay such amounts advanced, if, but only if, and then only to the
extent that, it shall ultimately be determined by a final, non-appealable
adjudication or arbitration decision that the Indemnitee is not entitled to be
indemnified against such Expenses.  All amounts advanced to the Indemnitee by
the Company pursuant to this Section 7 shall be without interest.  The Company
shall make all advances pursuant to this Section 7 without regard to the
financial ability of the Indemnitee to make repayment, without bond or other
security and without regard to the prospect of whether the Indemnitee may
ultimately be found to be entitled to indemnification under the provisions of
this Agreement.  Any required reimbursement of Expenses by the Indemnitee shall
be made by the Indemnitee to the Company within 10 days following the entry of
the final, non-appealable adjudication or arbitration decision pursuant to which
it is determined that the Indemnitee is not entitled to be indemnified against
such Expenses.
 
Section 8.               Procedure for Determination of Entitlement to
Indemnification.
 
(a)           To obtain indemnification under this Agreement, following final
disposition of the applicable Proceeding, the Indemnitee shall submit to the
Company a written request therefor, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification; provided, however, that no deficiency in any such request,
documentation or information shall adversely affect the Indemnitee’s rights to
indemnification or advancement of Expenses under this Agreement.  The Secretary
of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 8(a) hereof, a determination, if
required by applicable law, with respect to the Indemnitee’s entitlement thereto
shall be made in the specific case:  (i) by the Board by a majority vote of a
quorum consisting of Disinterested Directors (as hereinafter defined); or (ii)
if a quorum of the Board consisting Disinterested Directors is not obtainable
or, even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “should hold” or
a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.  If it is so determined that the Indemnitee is entitled to
indemnification, the Company shall make payment to the Indemnitee within 10 days
after such determination.  The Indemnitee shall cooperate with the Person or
Persons making such determination with respect to the Indemnitee’s entitlement
to indemnification, including providing to such Person or Persons upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such
determination.  Subject to the provisions of Section 10 hereof, any costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Indemnitee in so cooperating with the Person or Persons making such
determination shall be borne by the Company, and the Company hereby agrees to
indemnify and hold the Indemnitee harmless therefrom.
 
(c)           Notwithstanding the foregoing, if a Change of Control has
occurred, the Indemnitee may require a determination with respect to the
Indemnitee’s entitlement to indemnification to be made by Independent Counsel,
as selected pursuant to Section 8(d), in a written opinion to the Board (which
opinion may be a “should hold” or a “more likely than not” opinion), a copy of
which shall be delivered to the Indemnitee.
 
(d)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld, conditioned or delayed).  If (i) an Independent Counsel is to make the
determination of entitlement pursuant to Section 8(b) or (c) hereof, and (ii)
within 20 days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected, either the Company or the Indemnitee may petition the Court
of Chancery of the State of Delaware for the appointment as Independent Counsel
of a Person selected by such court or by such other Person as such court shall
designate.  The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 8(b) or (c) hereof, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 8(d),
regardless of the manner in which such Independent Counsel was selected or
appointed.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 10(a)(iv) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 9.
Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.

 
(a)           In making a determination with respect to whether the Indemnitee
is entitled to indemnification hereunder, the Person(s) making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
 
(b)           Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
he reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful.
 
(c)           For purposes of any determination of the Indemnitee’s entitlement
to indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if it is determined by the Board or by the Independent Counsel, as
applicable, that the Indemnitee’s actions were based on reliance in good faith
on the records or books of account of the Company or another enterprise,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company or another enterprise in the course of their duties,
or on the advice of legal or financial counsel for the Company or the Board (or
any committee thereof) or for another enterprise or its board of directors (or
any committee thereof), or on information or records given or reports made by an
independent certified public accountant or by an appraiser or other expert
selected by the Company or the Board (or any committee thereof) or by another
enterprise or its board of directors (or any committee thereof).  For purposes
of this Section 9(c), the term “another enterprise” means any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which the Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent.  The
provisions of this Section 9(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.  In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 9(c) are satisfied, it shall in any
event be presumed that the Indemnitee has acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal Proceeding, that he also had no
reasonable cause to believe his conduct was unlawful.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to an employee
benefit plan; references to “serving at the request of the Company” shall
include, but shall not be limited to, any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, the Indemnitee with respect to an employee benefit plan, its participants or
its beneficiaries; and if the Indemnitee has acted in good faith and in a manner
he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, he shall be deemed to have acted in a
manner "not opposed to the best interests of the Company" as used in this
Agreement.  The provisions of this Section 9(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.
 
Section 10.             Remedies of the Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to Section
8 of this Agreement that the Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 7 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by the Board pursuant to Section 8(b) of this
Agreement and such determination shall not have been made and delivered to the
Indemnitee in writing within twenty (20) days after receipt by the Company of
the request for indemnification, (iv) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b) or
(c) of this Agreement and such determination shall not have been made in a
written opinion to the Board and a copy delivered to the Indemnitee within
forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to Section
6 of this Agreement within 10 days after receipt by the Company of a written
request therefor or (vi) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in the Court of Chancery of the State of Delaware of his
entitlement to such indemnification or advancement of Expenses . Alternatively,
the Indemnitee, at his sole option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association.  The Indemnitee shall commence such Proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such Proceeding pursuant to
this Section 10(a); provided, however, that the foregoing clause shall not apply
in respect of a Proceeding brought by the Indemnitee to enforce his rights under
Section 5 of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           In the event that a determination is made pursuant to Section 8 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee's
right to indemnification.  If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee's entitlement to
indemnification (as to which all rights of appeal have been exhausted or have
lapsed).
 
(c)           If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
(i) an intentional misstatement by the Indemnitee of a material fact, or an
intentional omission by the Indemnitee of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
(d)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.
 
(e)           In the event that the Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication or an award in arbitration to enforce his rights
under, or to recover damages for breach of, this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration to the fullest extent permitted by law;
provided, however, that until such final determination is made, the Indemnitee
shall be entitled under and as provided in Section 7 to receive payment of
Expenses hereunder with respect to such Proceeding.  In the event that a
Proceeding is commenced by or in the right of the Company against the Indemnitee
to enforce or interpret any of the terms of this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
Proceeding (including with respect to any counter-claims or cross-claims made by
the Indemnitee against the Company in such Proceeding) to the fullest extent
permitted by law; provided, however, that until such final determination is
made, the Indemnitee shall be entitled under and as provided in Section 7 to
receive payment of Expenses hereunder with respect to such Proceeding.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Any judicial adjudication or arbitration determined under this
Section 10 shall be final and binding on the parties.
 
Section 11.             Defense of Certain Proceedings.  In the event the
Company shall be obligated under this Agreement to pay the Expenses of any
Proceeding against the Indemnitee in which the Company is a co-defendant with
the Indemnitee, the Company shall be entitled to assume the defense of such
Proceeding, with counsel approved by the Indemnitee, which approval shall not be
unreasonably withheld, conditioned or delayed, upon the delivery to the
Indemnitee of written notice of its election to do so.  After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Indemnitee shall nevertheless be entitled to employ
or continue to employ his own counsel in such Proceeding.  Employment of such
counsel by the Indemnitee shall be at the cost and expense of the Company unless
and until the Company shall have demonstrated to the reasonable satisfaction of
the Indemnitee and the Indemnitee’s counsel that there is complete identity of
issues and defenses and no conflict of interest between the Company and the
Indemnitee in such Proceeding, after which time further employment of such
counsel by the Indemnitee shall be at the cost and expense of the
Indemnitee.  In all events, if the Company shall not, in fact, have timely
employed counsel to assume the defense of such Proceeding, then the fees and
Expenses of the Indemnitee’s counsel shall be at the cost and expense of the
Company.
 
Section 12.             Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:
 
(a)           the Company, except for (i) any claim or Proceeding in respect of
this Agreement and/or the Indemnitee’s rights hereunder, (ii) any claim or
Proceeding to establish or enforce a right to indemnification under (A) any
statute or law, (B) any other agreement with the Company or (C) the Company’s
Certificate or Bylaws as now or hereafter in effect and (iii) any counter-claim
or cross-claim brought or made by him against the Company in any Proceeding
brought by or in the right of the Company against him; or
 
(b)           any other Person, except for Proceedings or claims approved by the
Board.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 13.             Contribution
 
(a)           If, with respect to any Proceeding, the indemnification provided
for in this Agreement is held by a court of competent jurisdiction to be
unavailable to the Indemnitee for any reason other than that the Indemnitee did
not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to a criminal
Proceeding, that the Indemnitee had reasonable cause to believe his conduct was
unlawful, the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee or on his behalf in connection with such Proceeding or any
claim, issue or matter therein in such proportion as is appropriate to reflect
the relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations.
 
(b)           The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
 
(c)           No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
 
Section 14.             Officer and Director Liability Insurance.
 
(a)           The Company shall use all commercially reasonable efforts to
obtain and maintain in effect during the entire period for which the Company is
obligated to indemnify the Indemnitee under this Agreement, one or more policies
of insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement.  In all such insurance policies, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee with the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors and officers.  Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that the Indemnitee is covered
by such insurance maintained by a subsidiary or parent of the Company.
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
 
(c)           In the event that the Company is a named insured under any policy
or policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 15.             Security.  Upon reasonable request by the Indemnitee,
the Company shall provide security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable bank letter of credit, funded trust
or other similar collateral.  Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee, which consent may be granted or withheld at the Indemnitee’s
sole and absolute discretion.
 
Section 16.             Settlement of Claims.  The Indemnitee hereby agrees
that, not less than three (3) business days prior to entering into a settlement
of any Proceeding, the Indemnitee shall provide the Company with written notice
of such settlement and copies of all documents and agreements related thereto.
 
Section 17.             Duration of Agreement.  This Agreement shall be
unaffected by the termination of the Corporate Status of the Indemnitee and
shall continue for so long as the Indemnitee may have any liability or potential
liability by virtue of his Corporate Status, including, without limitation, the
final termination of all pending Proceedings in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not he is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
 
Section 18.             Remedies of the Company.  The Company hereby covenants
and agrees to submit any and all disputes relating to this Agreement that the
parties are unable to resolve between themselves to binding arbitration pursuant
to the rules of the American Arbitration Association, and waives all rights to
judicial adjudication of any matter or dispute relating to this Agreement,
except where judicial adjudication is requested or required by the Indemnitee.
 
Section 19.             Limitation of Liability.  Notwithstanding any other
provision of this Agreement, neither party shall have any liability to the other
for, and neither party shall be entitled to recover from the other, any
consequential, special, punitive, multiple or exemplary damages as a result of a
breach of this Agreement.
 
Section 20.             Subrogation.  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 21.             Definitions.  For purposes of this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise
 
(b)           “Change of Control” shall mean a change in control of the Company
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.  Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company.
 
(c)           “Company” means Rowan Companies, Inc., a Delaware corporation.
 
(d)           “Corporate Status” describes the status of an individual who is or
was an officer, director, employee or agent of the Company or any of the
Company’s Affiliates, or is or was serving at the request of the Company or any
of its Affiliates as an officer, director, employee, agent or trustee of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise.
 
(e)           “Disinterested Director” means a director of the Company who is
not and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(g)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
 
(h)           “Independent Counsel” means a law firm or a member of a law firm
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent:  (i) the Company or
the Indemnitee in any matter material to either such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.
 
(i)           “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
 
(j)           “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
 
Section 22.             Non-Exclusivity.  The Indemnitee’s rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Certificate,
the Bylaws, any other agreement, a vote of stockholders, a resolution of
directors or otherwise.
 
Section 23.             Remedies Not Exclusive.  No right or remedy herein
conferred upon the Indemnitee is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative of and in addition
to the rights and remedies given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
of the Indemnitee hereunder or otherwise shall not be deemed an election of
remedies on the part of the Indemnitee and shall not prevent the concurrent
assertion or employment of any other right or remedy by the Indemnitee.
 
Section 24.             Changes in Law.  In the event that a change in
applicable law after the date of this Agreement, whether by statute, rule or
judicial decision, expands or otherwise increases the right or ability of a
Delaware corporation to indemnify (or to otherwise pay or advance Expenses as to
any Proceeding for the benefit of) a member of its board of directors or an
officer, the Indemnitee shall, by this Agreement, enjoy the greater benefits so
afforded by such change.  In the event that a change in applicable law after the
date of this Agreement, whether by statute, rule or judicial decision, narrows
or otherwise reduces the right or ability of a Delaware corporation to indemnify
(or to otherwise pay or advance Expenses as to any Proceeding for the benefit
of) a member of its board of directors or an officer, such change shall have no
effect on this Agreement or any of the Indemnitee’s rights hereunder, except and
only to the extent required by law.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 25.             Interpretation of Agreement; Negligence.  The Company
and the Indemnitee acknowledge and agree that it is their intention that this
Agreement be interpreted and enforced so as to provide indemnification to the
Indemnitee to the fullest extent now or hereafter permitted by law.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY AND THE INDEMNITEE EACH
HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) THE INDEMNIFICATION PROVIDED
UNDER THIS AGREEMENT SHALL EXTEND TO AND INCLUDE, BUT SHALL NOT BE LIMITED TO,
INDEMNIFICATION FOR EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN
SETTLEMENT ARISING, IN WHOLE OR IN PART, OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OF THE INDEMNITEE AND (B) THIS SECTION 25 CONSTITUTES A CONSPICUOUS
NOTICE OF SUCH AGREEMENT FOR ALL PURPOSES.
 
Section 26.             Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
(b) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
 
Section 27.             Governing Law; Jurisdiction and Venue; Specific
Performance.
 
(a)           The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE COURT OF CHANCERY OF THE STATE OF DELAWARE, AND
EACH PARTY TO THIS AGREEMENT:  (i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURT AND ARBITRATORS AND VENUE THEREIN,
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY DEFENSE OR OBJECTION TO
SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE OF “FORUM NON CONVENIENS;”
AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR REGISTERED MAILING OF THE
SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS
AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR PROCEEDING” IS
DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS, ARBITRATIONS OR OTHER
SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS THEREFROM, WHETHER FORMAL
OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL.  THE
FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE GENERAL CONSENT TO
SERVICE OF PROCESS IN THE STATE OF DELAWARE FOR ANY PURPOSE EXCEPT AS PROVIDED
ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT.
 
(c)           The Company acknowledges that the Indemnitee may, as a result of
the Company’s breach of its covenants and obligations under this Agreement,
sustain immediate and long-term substantial and irreparable injury and damage
which cannot be reasonably or adequately compensated by damages at
law.  Consequently, the Company agrees that the Indemnitee shall be entitled, in
the event of the Company’s breach or threatened breach of its covenants and
obligations hereunder, to obtain equitable relief from a court of competent
jurisdiction, including enforcement of each provision of this Agreement by
specific performance and/or temporary, preliminary and/or permanent injunctions
enforcing any of the Indemnitee’s rights, requiring performance by the Company,
or enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith.  The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists.  The Company
agrees and acknowledges that:  (i) the terms of this Section 27(c) are fair,
reasonable and necessary to protect the legitimate interests of the Indemnitee;
(ii) this waiver is a material inducement to the Indemnitee to enter into the
transactions contemplated hereby; and (iii) the Indemnitee relied upon this
waiver in entering into this Agreement and will continue to rely on this waiver
in its future dealings with the Company.  The Company represents and warrants
that it has reviewed this provision with its legal counsel, and that it has
knowingly and voluntarily waived its rights referenced in this Section 27
following consultation with such legal counsel.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 28.             Nondisclosure of Payments.  Except as expressly required
by Federal securities or tax laws, the Company shall not disclose any payments
under this Agreement without the prior written consent of the Indemnitee.  Any
payments to the Indemnitee that must be disclosed shall, unless otherwise
required by law, be described only in the Company proxy or information
statements relating to special and/or annual meetings of the Company’s
shareholders, and the Company shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported.
 
Section 29.             Notice by the Indemnitee; Notice to Insurers.
 
(a)           The Indemnitee agrees to promptly notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure of the Indemnitee to timely provide such
notice shall not affect the Indemnitee’s right to be indemnified or to receive
advancement of Expenses under this Agreement except if, and then only to the
extent that, the Company is actually prejudiced by such failure.
 
(b)           If, at the time of the receipt by the Company of a notice of a
Proceeding pursuant to Section 29(a) above, the Company has insurance in effect
which may cover such Proceeding, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
 
Section 30.             Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, (b) mailed by U.S.
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, or (c) sent via facsimile or electronic
mail transmission (with electronic or telephonic confirmation of
receipt):  (i) If to the Company: Rowan Companies, Inc., 2800 Post Oak
Boulevard, Suite 5450, Houston, Texas 77056, Facsimile: 713-960-7509, Email:
jbuvens@rowancompanies.com Attention:  John L. Buvens; and (ii) if to any other
party hereto, including the Indemnitee, to the address of such party set forth
on the signature page hereof; or to such other address as may have been
furnished by any party to the other(s), in accordance with this Section 30.
 
Section 31.             Modification and Waiver.  No supplement, modification or
amendment of this Agreement or any provision hereof shall limit or restrict in
any way any right of the Indemnitee under this Agreement with respect to any
action taken or omitted by the Indemnitee in his Corporate Status prior to such
supplement, modification or amendment.  No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of the Company and the Indemnitee.  No waiver of any provision
of this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 32.             Entire Agreement.  This Agreement embodies the final,
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior negotiations, commitments, agreements,
representations and understandings, whether written or oral, relating to such
subject matter and may not be contradicted or varied by evidence of prior,
contemporaneous or subsequent oral agreements or discussions of the parties
hereto.
 
Section 33.             Headings.  The headings of the Sections or paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 34.             Gender.  Use of the masculine pronoun in this Agreement
shall be deemed to include usage of the feminine pronoun where appropriate.
 
Section 35.             Identical Counterparts.  This Agreement may be executed
in one or more counterparts (whether by original, photocopy or facsimile
signature), each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart executed by the party against whom enforcement is sought must
be produced to evidence the existence of this Agreement.

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
ROWAN COMPANIES, INC.,
       
By:
   



Name:
   



Title:
   



INDEMNITEE,
       
By:
   



Name:
   



Address:
       


 
17

--------------------------------------------------------------------------------

 